Name: Commission Regulation (EEC) No 1297/77 of 16 June 1977 amending for the fourth time Regulation (EEC) No 1019/70 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector
 Type: Regulation
 Subject Matter: prices;  tariff policy;  beverages and sugar
 Date Published: nan

 No L 149/ 10 Official Journal of the European Communities 17. 6. 77 COMMISSION REGULATION (EEC) No 1297/77 of 16 June 1977 amending for the fourth time Regulation (EEC) No 1019/70 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 528/77 (2), and in particular Article 9 (6) thereof, Whereas Article 9 (2) thereof provides that, in respect of each wine for which a reference price is fixed, a free-at-frontier offer price for all imports is to be deter ­ mined on the basis of all available information ; Whereas Article 4 of Commission Regulation (EEC) No 1019/70 of 29 May 1970 on detailed rules for esta ­ blishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector (3 ), as last amended by Regulation (EEC) No 612/75 (4), provides that certain liqueur wines of designated origin are exempt from the countervailing charge ; whereas this exemption was granted because the wines involved are quality wines whose price is assumed to be higher than the reference price, which is the price level main ­ tained by the countervailing charge ; Whereas it has been found that certain quantities of these wines enter the Community at a price lower than the reference price ; whereas, however, it is diffi ­ cult to control and quantify such imports in the absence of Community methods for this purpose, particularly since Regulation (EEC) No 2506/75 does not apply to them ; Whereas exemption from the countervailing charge while observing the reference price may also be achieved through another mechanism, contained in the first indent of the second subparagraph of Article 9 (3) of Regulation (EEC) No 816/70, which provides for a guarantee by the non-member country concerned that the reference price will be observed ; whereas in that case the controls provided for in Regu ­ lation (EEC) No 2506/75 are applicable ; Whereas, in the circumstances, for the purposes of better market management, exemption from the coun ­ tervailing charge for the wines in question should be achieved through the second mechanism ; whereas, therefore, Article 4 (4) of Regulation (EEC) No 1019/70 should be deleted at the end of a period to allow for the setting up of the system of guarantees from the non-member countries concerned ; Whereas the Management Committee for wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (4) of Regulation (EEC) No 1019/70 is hereby deleted . Article 2 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1977. For the Commission Finn GUNDELACH Vice-President (') OJ No L 99, 5 . 5 . 1970, p. 1 . (2 ) OJ No L 69, 16 . 3 . 1977, p. 3 . (3 ) OJ No L 118 , 1 . 6 . 1970, p . 13 . ( «) OJ No L 64, 11 . 3 . 1975, p . 2 .